Appeal by the People from an order of the Supreme Court, Kings County, Centralized Narcotics Division [held in New York County], dated December 6, 1972, which granted defendant’s motion to suppress physical evidence. Order reversed, on the law, and motion denied. We are of the view that the motion should have been denied, because the arrest was justifiable on either or both of two theories: probable cause (People v. Oorrado, 22 N Y 2d 308, 313; People V. Gox, 28 N Y 2d 752) or abandonment (People v. Berrios, 28 N Y 2d 361). Hopkins, Acting P. J., Munder, Shapiro, Gulotta and Christ, JJ., concur.